Title: To James Madison from Obed and Aaron Mitchell, 4 March 1802 (Abstract)
From: Mitchell, Obed,Mitchell, Aaron
To: Madison, James


4 March 1802, Nantucket. “We the Subscribers being owners of the ship Minerva Sailed from this place on a whaling voyage to the Brazils & Woolwick [Walvis] Bay in 7th Mo 1799, upon her return with a full load of oil … the 5th of 10th Mo 1800 was captured by a French Privateer of 12 Guns.” The vessel was ordered to Guadeloupe, but on 14 Oct. it was retaken by the British ship Gaite and “ordered for the Port Saint Johns [St. John, Antigua] arrived there the 17th. of the same.” On 1 Nov. a British vice-admiralty court condemned the Minerva. “And seeing she was taken by the French after the Treaty was signed in France we think it not improbable that our demand may be good upon the French.” Requests JM’s advice on how to proceed.
 

   
   Tr (N). 1 p.; marked “Copy.” A marginal note in an unidentified hand reads, “NB. I cannot find at the Dept: that any answer was written to the above letter. I. A. C.”



   
   The Mitchells owned a large whaling firm in Nantucket that produced illuminating oil and spermaceti candles. In 1846 the Mitchells’ claim was described: “Ship Minerva, Fitch, 1,500 barrels of oil on board; value $30,000; one of the original owners living, sixty-eight years old, poor; master still alive, seventy-eight years old, with small means and many dependants; one of the crew alive, poor; claims never sold” (Robert A. Davison, Isaac Hicks: New York Merchant and Quaker, 1767–1820 [Cambridge, Mass., 1964], pp. 86–87; Alexander Starbuck, History of the American Whale Fishery [2 vols.; 1878; New York, 1964 reprint], 1:91 n.). The U.S. was still pursuing this claim as late as 1886 (see House Documents, 49th Cong., 1st sess., 1:18).


